Citation Nr: 0927118	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for service 
connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence showed that the Veteran has cor pulmonae 
and pulmonary hypertension. 


CONCLUSION OF LAW

The criteria for a rating of 100 percent for service 
connected asbestosis are met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, Diagnostic 
Code 6833 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his asbestosis disability warrants a 
rating in excess of 60 percent. After resolving the benefit 
of the doubt in favor of the Veteran, the Board finds that 
the Veteran's asbestosis disability approximates the criteria 
for a 100 percent rating. The claim is granted. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Veteran is currently in receipt of service connection for 
asbestosis rated as 60 percent disabling under Diagnostic 
Code 6833. 38 C.F.R. § 4.97, Diagnostic Code 6833. A 60 
percent rating requires Forced Vital Capacity (FVC) of 50 to 
64 percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 
to 55 percent predicted, or; maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation. A 100 percent rating requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

The medical record from 2006 to 2008 primarily reflected 
treatment for heart disease, but showed treatment for 
pulmonary disorders related to asbestosis. The Veteran 
underwent several pulmonary function tests, but none of the 
test results approximated the criteria for a 100 percent 
rating. Notwithstanding, VA treatment records, dated April 
2008, reflected that the Veteran was found to have cor 
pulmonale and pulmonary hypertension. The medical record is 
not clear as to whether these disorders resulted from heart 
disease or asbestosis, or both. Diagnostic Code 6833 provides 
a 100 percent rating for the presence of cor pulmonale or 
pulmonary hypertension. 

A VA examination report, dated February 2007, is associated 
with the record. The Veteran reported being exposed to 
asbestos while performing pipe fitting duties in a naval 
shipyard. The examiner cited a CAT scan from January 2007 
showing asbestosis and gave the Veteran a pulmonary function 
test. He diagnosed asbestosis that was at least as likely 
related to the reported asbestos exposure during service. A 
subsequent VA examination report, dated April 2008, by the 
same examiner reflected that the Veteran complained of 
increased shortness of breath. Upon physical examination, the 
examiner found decrease breath sounds in both lungs, but did 
not find evidence of cor pulmonae or pulmonary hypertension. 
He diagnosed chronic obstructive pulmonary disease (COPD) and 
asbestosis. 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of approximate balance. 
In this matter, the Board is of the opinion that this point 
has been attained. Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Although none of the pulmonary function tests show that the 
Veteran's pulmonary function met the thresholds for a 100 
percent rating based on FVC or DLCO(sb) measurements, there 
is medical evidence of cor pulmonale and pulmonary 
hypertension. Diagnostic Code 6833 provides a 100 percent 
rating for the presence of cor pulmonale or pulmonary 
hypertension. 38 C.F.R. § 4.97, Diagnostic Code 6833. The 
medical record is unclear as to whether these findings 
resulted from the Veteran's cardiac disability or asbestosis. 
It is also inconsistent in the findings of cor pulmonae and 
pulmonary hypertension since the April 2008 VA examination 
report noted that both conditions were absent, while other VA 
treatment records affirmed the presence of both conditions. 
In this instance, the Board resolves the benefit of the doubt 
in favor of the Veteran and finds that the medical evidence 
is in equipoise as to the presence of cor pulmonale and 
pulmonary hypertension due to asbestosis. A rating of 100 
percent for asbestosis is granted. See id. 

Given that the Veteran is now in receipt of a 100 percent 
disability rating for his service connected asbestosis, 
referral for extraschedular consideration to the Director of 
Compensation and Pension Service is moot. 38 C.F.R. 
§ 3.321(b). 

The Board has also considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  


ORDER

A rating of 100 percent for service connected asbestosis is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


